TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00706-CR



                               Bruce Vincent Felder, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NO. CR-12-0739, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Bruce Vincent Felder was convicted by a jury of criminal trespass of a

habitation.1 See Tex. Penal Code § 30.05. The trial court assessed appellant’s punishment at

confinement in the county jail for one year, but suspended imposition of the sentence and placed

appellant on community supervision for two years. See Tex. Code Crim. Proc. art. 42.12, § 3.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal in this case is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,




       1
          Appellant was charged by indictment with the felony offense of burglary of a habitation
with intent to commit assault. See Tex. Penal Code § 30.02(a)(1). However, the jury found
appellant guilty of the lesser-included offense of criminal trespass of a habitation.
386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also

Penson v. Ohio, 488 U.S. 75, 81–82 (1988).

               Appellant’s counsel has represented to this Court that he provided copies of the

motion and brief to appellant along with a letter advising appellant of his right to examine the

appellate record and file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

No pro se brief or other written response has been filed.

               We have conducted an independent review of the record, including appellate

counsel’s brief and the trial proceeding, and find no reversible error. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We

agree with counsel that the record presents no arguably meritorious grounds for review and the

appeal is frivolous. Counsel’s motion to withdraw is granted. The judgment of conviction

is affirmed.



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: October 8, 2014

Do Not Publish




                                                 2